Citation Nr: 0025580	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-00 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.

2.  Entitlement to service connection for a disability of the 
hips.

3.  Entitlement to an initial compensable evaluation for the 
veteran's service-connected residuals of a right shoulder 
injury, from March 29, 1997 to March 14, 1999, and to a 
rating in excess of 20 percent thereafter.

4.  Entitlement to an initial evaluation in excess of 10 
percent for the veteran's service-connected left ankle 
sprain.

5.  Entitlement to an initial evaluation in excess of 10 
percent for the veteran's service-connected right ankle 
sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
March 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The veteran's claims file was transferred to the 
New Orleans, Louisiana, Regional Office (RO).

The veteran also appealed the RO's December 1997 decision 
denying service connection for right and left knee 
conditions.  The RO included in its statement of the case all 
of the issues appealed by the veteran.  However, in his 
substantive appeal received by the RO in January 1999, the 
veteran did not refer to the issues of service connection for 
either knee, nor did he submit any subsequent correspondence 
that could be construed as a timely substantive appeal on 
either issue.  Since the veteran did not perfect his appeal 
of the issues of service connection for right and left knee 
conditions, the Board does not have jurisdiction to act on 
them.  See 38 C.F.R. §§ 20.200, 20.302(b)(1999); Roy v. 
Brown, 5 Vet. App. 554, 556 (1993). 


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's left wrist disability and his military service or 
any incident during such service.

2.  There is no medical evidence of a nexus between a 
disability of either hip and military service or any incident 
during such service.
3.  Prior to March 15, 1999, the veteran's right shoulder 
disability was manifested by complaints of occasional pain; 
on examination, the right shoulder had full range of motion 
without restriction or pain.

4.  From March 15, 1999, the symptomatology attributable to 
the veteran's service-connected residuals of a right shoulder 
injury resulted in complaints of pain on motion; the veteran 
was able to move his right arm beyond the shoulder level and 
there is no neurological impairment or degenerative changes.

5.  The veteran's service-connected bilateral ankle 
disability is manifested by complaints of pain, soreness, and 
swelling; on clinical examination, dorsiflexion was to 20 
degrees and plantar flexion was to 45 degrees for each ankle.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a left wrist disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a disability of the hips is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The schedular criteria for a compensable evaluation for 
residuals of a right shoulder injury prior to March 15, 1999, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201 (1999).

4.  The schedular criteria for an evaluation in excess of 20 
percent for residuals of a right shoulder injury from March 
15, 1999, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201 
(1999).

5.  The schedular criteria for an initial evaluation in 
excess of 10 percent for the veteran's service-connected left 
ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (1999).

6.  The schedular criteria for an initial evaluation in 
excess of 10 percent for the veteran's service-connected 
right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

The Board must first determine whether the veteran has 
submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed inservice disease or injury and the 
present disease or injury.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A claim may also be well grounded based on 
chronicity and continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); see also Savage v. Gober, 10 Vet. App. 488 
(1997).

A.  Left wrist

The report of medical history portion of the veteran's 
February 1990 service entrance examination noted that the 
veteran had suffered a fracture of the left wrist (no 
sequalae) in 1980.  The veteran's upper extremity and 
musculoskeletal system were clinically evaluated as normal on 
the February 1990 service entrance physical examination.  A 
May 1993 X-ray of the left hand was normal.  A September 1996 
service medical record reflects that the veteran complained 
of loss of strength and soreness from an earlier untreated 
injury.  The assessment was chronic left wrist pain.

Records associated with a Workers' Compensation Claim reflect 
that the veteran was treated for a left wrist injury in June 
1997.

At an August 1997 VA examination, the veteran indicated that 
he had injured his wrist in 1995 while playing basketball.  
The diagnosis was sprained left wrist.  X-rays revealed no 
acute traumatic injury or degenerative changes of the left 
hand.

A July 1998 letter from the veteran's private physician 
indicated that the veteran had sustained a wrist injury 
approximately one year prior.  It was noted that the veteran 
had carpal instability of the left wrist.  A letter from the 
same physician dated in July 1999 reported that the veteran 
suffered the left wrist injury in June 1997 while training 
for a civilian law enforcement position.

A review of the record shows that there is no medical 
evidence linking the veteran's current left wrist disability 
to his military service or any incident during such service.  
The service medical records reflect that the veteran was seen 
for a left wrist problem, and was assessed with chronic left 
wrist pain.  However, there is no medical evidence of a nexus 
between a current left wrist disability and any incident of 
active service.  In fact, the veteran's own private physician 
has linked his current wrist disability to a post-service 
employment training incident.  No physician, including the 
veteran's private physician, has indicated that the veteran's 
left wrist disability was incurred in or aggravated by his 
military service.

While the veteran has contended that he has a left wrist 
disability due to events during service, his contentions do 
not make his service connection claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995).  
Accordingly, his claim of service connection for a left wrist 
disability is not well grounded and must be denied on that 
basis.  38 U.S.C.A. § 5107(a).  See Savage, supra.
B.  Disability of the hips

The report of medical history portion of the veteran's 
February 1990 service entrance examination noted that the 
veteran had suffered a fracture of the left pelvis (no 
sequelae) in 1985 (prior to service).  The veteran's lower 
extremity and musculoskeletal system were clinically 
evaluated as normal on the February 1990 service entrance 
physical examination.  A February 1990 service medical record 
indicated that X-rays confirmed the left pelvic fracture; it 
was noted that the pelvis and left hip had normal function.  
Service medical records contain no complaints or treatment 
for a hip disability.

September 1997 VA X-rays of the pelvis revealed an old, 
healed, left superior and inferior pubic rami fractures; no 
significant degenerative changes were seen.  

A March 1999 VA examination contained the following:

His [the veteran's] problem with his hips 
is not actually in his hips per se but x-
rays in the past have shown some 
degenerative disease at the L5-S1 level 
and when I talk to him about his hips, he 
is really talking not about his hips per 
se but the low back and the radicular 
pain he gets down the leg including 
paresthesia of the left thigh.

A review of the record shows that there is no medical 
evidence linking a current disability of the hips to his 
military service or any incident during such service.  
Further, there is no medical evidence linking any continuity 
of symptomatology which the veteran may claim to his current 
hip disability.  The Board observes that the only currently 
diagnosed hip disability, an old fracture, occurred before 
service.  Inasmuch as the veteran may be claiming that his 
hip disability was aggravated by his military service, the 
Board notes that the service medical records are negative for 
any complaints related to the hips, and no examiner has 
suggested that the veteran's hip disability was chronically 
worsened as a result of his military service.  Based on the 
foregoing, the veteran's claim for service connection for a 
disability of the hips is not well grounded and must be 
denied on that basis.  38 U.S.C.A. § 5107(a).  See Savage, 
supra.

C.  Conclusion of service connection claims

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection plausible.  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  By this decision, the 
Board is informing the veteran that his service connection 
claim requires medical evidence of a nexus to service to meet 
the requirements of a well-grounded claim.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69 
(1995).

II.  Initial Disability evaluation claims

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection, and, as such, his claims for the assignment of 
higher evaluations are well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

After a review of the record, the Board is satisfied that all 
relevant facts and evidence have been properly and 
sufficiently developed.  Such evidence includes reports of 
recent VA rating examinations.  Therefore, no further action 
is necessary to meet the duty to assist the veteran with the 
development of evidence in connection with his claims.  38 
U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Moreover, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Right Shoulder

Service connection for the veteran's right shoulder 
disability was granted by a December 1997 rating decision, 
and a 0 percent evaluation was assigned, effective March 29, 
1997.  In January 2000 the RO increased the rating for the 
veteran's right shoulder disability to 20 percent, effective 
March 15, 1999.

Service medical records indicate that the veteran complained 
of right shoulder pain.  The records indicate that the 
veteran is right handed.

At an August 1997 VA examination, the veteran stated that his 
shoulder was "pain-free" except when lifting heavy weights.  
Physical examination revealed slight crepitus in the right 
shoulder with full range of motion; muscle strength was 5/5.  
His deep tendon reflexes were 2+ and symmetric throughout his 
upper extremities.  X-rays of the right shoulder were normal.  
The diagnosis was a traumatic shoulder injury.

At a March 1999 VA examination, the veteran indicated that he 
had right shoulder problems every day.  He remarked that he 
had difficulty pushing and throwing objects.  He stated that 
he had to quit his job as a customs agent because he could 
not put things back on the shelf and could not squat down 
when checking vehicles.  On days when he worked hard he 
noticed that his right shoulder would feel stiff and he would 
lose "a little motion" through the day.  Physical 
examination revealed that the veteran's right arm went 
overhead to 110 degrees, with pain.  Without scapular motion, 
he abducted to 70 degrees and had flexion to 70 degrees.  
External rotation was 40 degrees and internal rotation was 75 
to 80 degrees.  There was pain to resistance against 
abduction, and he was tender to palpation in the subdeltoid 
area.  The examiner indicated that the veteran might have 
rotator cuff problems.  X-rays revealed no evidence of 
fracture, dislocations, or degenerative changes.  The 
impression was a negative right shoulder series.  

The veteran's right shoulder disability is rated under the 
provision s of Diagnostic Code 5201.  According to Diagnostic 
Code 5201, a 20 percent evaluation is warranted for 
limitation of motion of the major arm when motion is possible 
to shoulder level.  A 30 percent evaluation is warranted for 
limitation of motion of the major arm when motion is possible 
to midway between the side and shoulder level.  A 40 percent 
evaluation requires that motion be limited to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The 
Board observes that full range of motion of the shoulder is 
measured from 0 degrees to 180 degrees in forward elevation 
(flexion), 0 degrees to 180 degrees in abduction, 0 degrees 
to 90 degrees in external rotation, and 0 degrees to 90 
degrees in internal rotation.  38 C.F.R. § 4.71, Plate I 
(1999).

The Board notes that the disability rating for the veteran's 
right shoulder disability was increased during the course of 
the appeal.  The increase from 0 percent to 20 percent was 
effective from March 15, 1999.  Consequently, the Board must 
consider whether a compensable rating was warranted prior to 
March 15, 1999, and also whether a rating in excess of 20 
percent was warranted from March 15, 1999.

After reviewing the evidence of record pertinent to the 
period of time prior to March 15, 1999, the Board finds that 
the preponderance of that evidence is against entitlement to 
a compensable rating.  A compensable rating under Diagnostic 
Code 5201 requires evidence of limitation of motion of the 
arm at shoulder.  However, the August 1997 VA examination 
showed that the veteran had full range of motion of his right 
shoulder.

After considering the evidence for the period from March 15, 
1999, the Board finds that the preponderance of that evidence 
is against entitlement to an evaluation in excess of 20 
percent.  There is no evidence that the veteran has 
limitation of motion that warrants a 30 percent evaluation 
under Diagnostic Code 5201.  As indicated above, the medical 
evidence does not show the presence of limitation of arm 
motion to midway between the side and shoulder level; the 
March 1999 VA examination indicted that the veteran had 
motion of the right arm overhead to 110 degrees.

In order to receive a disability rating in excess of 20 
percent under other diagnostic codes, the evidence would have 
to show malunion of the humerus with marked deformity, 
recurrent dislocation of the humerus at the scapulohumeral 
joint, fibrous union or nonunion of the humerus of the major 
extremity under Diagnostic Code 5202, or ankylosis of the 
scapulohumeral articulation under Diagnostic Code 5200.  
However, the medical evidence does not show that these 
criteria have been met.

The nature of the original disability has been reviewed, as 
well as the functional impairment which can be attributed to 
pain and weakness.  See 38 C.F.R. §§  4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  While pain has been reported 
on examination, no appreciable functional loss due to such 
pain has been shown.  That is, while the examiner has 
reported pain on motion, the degree to which the veteran was 
limited by the pain does not support a higher rating under 
any of the applicable rating codes.  There have been no 
findings suggesting neurological impairment, and there is no 
medical evidence to show that any other symptom, such as 
flare-ups of pain, weakness, fatigue, or incoordination 
results in any additional limitation of motion of the right 
shoulder or any other additional functional limitation so as 
to support a rating in excess of 20 percent under the rating 
schedule.  

B.  Ankles

Service connection for the veteran's left and right ankle 
disabilities was granted by a December 1997 rating decision, 
and 10 percent evaluations were assigned, effective March 29, 
1997.

Service medical records indicate that the veteran complained 
of ankle pain.

At an August 1997 VA examination, the veteran stated that his 
ankles would swell with heavy exercise.  During normal 
activity he had some mild weakness and increased range of 
motion.  He noted no fatigability or incoordination and 
claimed that his ankles "roll easily" when walking on flat 
surfaces.  During flare-ups he experienced decreased range of 
motion with increasing weakness, fatigability, mild 
incoordination, and inability to bend his ankles properly.  
The veteran's ankles showed increased range of motion with 
increased inversion.  He had no point tenderness or bony 
deformities, but there seemed to be laxity in the joint.  The 
diagnosis was osteoarthritis of the ankles.

At a March 1999 VA examination, the veteran stated that his 
ankles felt fine in the morning but would sprain easily.  He 
had difficulty walking on uneven ground.  His ankles would 
stiffen and become more sore as the day progressed.  On a 
normal day his ankles would get sore towards night, and he 
would also lose some motion at that time.  Physical 
examination revealed bilateral ankle dorsiflexion to 20 
degrees, and plantar flexion to 45 degrees.  Inversion was 30 
degrees and eversion about 5 degrees.  The examiner stated 
that the ankles had "fairly normal range of motion."  There 
was some tenderness on the anterolateral aspect of both 
ankles and around the malleolus and just distal to the 
malleolus.  The veteran had difficulty walking with both legs 
but he was able to heel walk and he seemed to push off fairly 
well with both legs.  X-rays revealed findings suspicious for 
old avulsion injuries at both medial malleoli and mild 
narrowing of the left medial mortise on stressed views.

The veteran's bilateral ankle disability is rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5271.  Under Diagnostic Code 
5271 for limitation of motion of the ankle, a 10 percent 
evaluation may be assigned where the evidence shows moderate 
limited motion, and a 20 percent evaluation may be assigned 
for marked limited motion.  38 C.F.R. § 4.71a.  The normal 
ranges of motion of the ankle are 20 degrees dorsiflexion and 
45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5010.  However, as arthritis of the ankles has not 
been shown by X-rays, these diagnostic codes are not for 
application in this case.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against ratings in 
excess of 10 percent for the veteran's right and left  ankle 
disabilities.  While considering the clinical findings in 
light of the normal ranges of ankle motion, the Board is 
unable to conclude that more than slight limitation of motion 
has been demonstrated.  Significantly, plantar flexion was to 
45 degrees and dorsiflexion was to 20 degrees, both of which 
constitute normal range of motion of the ankles under 38 
C.F.R. § 4.71, Plate II.  Moreover, while noting that 
additional functional loss due to pain, fatigue, weakness, 
and incoordination must also be considered, and while further 
noting that some such findings were made during VA 
examinations, there is no evidence to support a finding of 
such additional functional loss so as to more nearly 
approximate marked limitation of motion required under 
Diagnostic Code 5271.  See 38 C.F.R. §§  4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Board 
notes that the March 1999 VA examiner specifically noted that 
the veteran, while having pain and some difficulty toe 
walking, was able to heel walk and was able to push off 
fairly well with both legs.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's disabilities in question 
have resulted in frequent hospitalizations or caused a marked 
interference with his employment.  While the veteran has 
complained that various physical problems have caused 
employment difficulties involving lifting objects and 
squatting, he has not indicated that such difficulties were 
caused only by his ankles or his shoulder.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Finally, the Board has considered this issue on appeal in 
light of the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to otherwise permit more favorable 
determinations.



ORDER

Entitlement to service connection for a left wrist disability 
is denied.

Entitlement to service connection for a disability of the 
hips is denied.

Entitlement to a compensable evaluation for the veteran's 
service-connected residuals of a right shoulder injury prior 
to March 15, 1999, is denied.

Entitlement to an evaluation in excess of 20 percent for the 
veteran's service-connected residuals of a right shoulder 
injury from March 15, 1999, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for the veteran's service-connected left ankle sprain is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for the veteran's service-connected right ankle sprain is 
denied.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 

